DETAILED ACTION
This communication is in response to Applicant’s amendment filed on February 05, 2021. Claims 1 and 10 have been amended. Claim 2 has been canceled. Claims 1, and 3-17 are pending and directed towards SYSTEM AND METHOD FOR ANONYMOUS PROVIDER TO RECEIVER COMMUNICATION. Examiner acknowledges Applicant’s amendment and argument. However, due to the change in scope of the claims in the amendment, a new rejection under 35 USC § 103 is presented herein. The rejection is stated below.

Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2021 was Acknowledge. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-8, 10-11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kashner et al. U.S. Patent Pub No. 2013/0151432 A1 (hereinafter “Kashner”) in view of Postrel U.S. Patent Pub. No. 2015/0281183 A1 and further in view of Kranz et al. U.S. Patent Pub No. 2009/0089099 A1 (Hereinafter “Kranz”) 

As per claim 1, Kashner teaches one or more non-transitory computer readable medium storing a set of computer executable instructions for running on one or more processors of a communication system that when executed by the one or more processors cause the communication system to establish communication from a receiver to an anonymous donor (Gividual may use and create methods of communication, interaction, following, preferences, and interface resonant of current and future social networking platforms and interfaces. These functions may allow connection between those in need, donors, and nonprofit professionals to interact and tailor their experiences and communication to suit their needs and interests. Kashner, Para [0012]) by:
receiving at least one communication from a receiver system, the receiver system being associated with the receiver who received an accommodation from a third party that was donated to the third party from the donor (Beneficiaries may send messages to Givers--before or after a NEED has been Funded and they may also receive messages from a Donor/Givers--before or after a Donor or Giver has funded a NEED. Beneficiaries may send messages to Local Validator with clarification(s). This may be in response to queries from a Local Validator. Beneficiaries may also receive messages from a Local Validator for clarification(s). Kashner, para [0028]),
 the third party associated with at least one intermediary system different from both the receiver system and the communication system(a unique way to allow one party to donate to another party's charitable need through a third party entity, which acts to make sure the donation is secure and validated. Kashner, para [0067])(Partnerships may be possible with vendors, such as Amazon, Target, etc. so that people can register for items more easily. Moreover, partnerships with nonprofits may allow those nonprofits to register their needs and to register the needs of their clients. Kashner, para [0034]),
the donor having an identity and contact information that is unknown by the receiver and the receiver system and that is known to the third-party and the at least one intermediary system (Donors may choose to remain anonymous while communicating with a Recipient on a per NEED basis and they may also choose to remain anonymous regarding an amount donated. Kashner, para [0126]) (the third party entity creates and/or manages one or more user accounts for at least one of: the at least one beneficiary or potential beneficiary; the one or more donors. Kashner, Claim 11). and
transmitting the at least one communication to the donor of the accommodation using the contact information from the intermediary system, wherein the contact information of the donor is not disclosed to the receiver (Donors may also receive messages from Beneficiary--before or after a Beneficiary's need has been Funded. Donors may send messages to the Local Validator of a NEED for clarification(s) and receive messages from a Local Validator with clarification(s). Donors may choose to remain anonymous while communicating with a Recipient on a per NEED basis and they may also choose to remain anonymous regarding an amount donated. Kashner, para [0126]).
Kashner teaches communication between donor and giver which implicitly requires an identifier for the donated subject. However, Kashner does not explicitly teach receiving an identifier from a receiver system, the identifier configured to provide identifying characteristics of the accommodation from the donor, is individualized to the accommodation from the donor, and is operable to provide, at least in part, identifying characteristics of the at least one intermediary system, the identifier not providing direct contact information of the donor.
However, Kranz teaches receiving an identifier from a receiver system, the identifier configured to provide identifying characteristics of the accommodation from the donor, is individualized to the accommodation from the donor, and is operable to provide, at least in part, identifying characteristics of the at least one intermediary system, the identifier not providing direct contact information of the donor (Label 22 also has at least one blood-product-denomination-sticker-receiving area 28 for receipt of a product sticker for fixation with adhesive to label 22. Label 22 may also have pre-printed bar codes 30, uniform in coding for a bag-production run, to identify the lot of manufacture of the bag 10, or the common source of the blood-containing bags. Kranz, para [0045])( microcan 42 comes preloaded with a read only, unique serial number, it is possible to assign the particular serial number to an individual donor on records kept at the place of collection. Kranz, para [0059])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Kashner to receiving an identifier from a receiver system, the identifier configured to provide identifying characteristics of the accommodation from the donor, is individualized to the accommodation from the donor, and is operable to provide, at least in part, identifying characteristics of the at least one intermediary system, the identifier not providing direct contact information of the donor. One would be motivated to do so, to facilitate communications between donor and receiver while keeping the donor anonymous. (Kranz, para [0059])
Kashner teaches communication between donor and giver which implicitly requires all the following steps. However, Kashner does not explicitly teach analyzing the identifier to determine the at least one intermediary system related to the accommodation, the intermediary system having the contact information of the donor; providing the identifier to the intermediary system; receiving contact information of the donor from the intermediary system.
However, Postrel teaches analyzing the identifier to determine the at least one intermediary system related to the accommodation, the intermediary system having the contact information of the donor (After interconnection, the portable device will transfer the sender identification tag to the recipient device, and recipient device initiates communications with an anonymous communications server computer (e.g. by using anonymous communications server computer contact properties obtained from the portable device) and transmits the sender identification tag to the anonymous communications server computer. Postrel, para [0004]); 
providing the identifier to the intermediary system (transmits the sender identification tag to the anonymous communications server computer. Postrel, para [0004]); 
receiving contact information of the donor from the intermediary system (The anonymous communications server computer uses sender device contact properties associated with the sender identification tag to initiate communication with the sender device and then executes an anonymous communication session between the recipient device and the sender device. Thus, the anonymous communications server computer acts as a bridge between the recipient and the sender whereby the recipient can initiate communications with the sender even though he or she does not know his identity or specific contact information. Postrel, para [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Kashner to explicitly receiving an identifier from a receiver system, the identifier configured to provide identifying characteristics of the accommodation from the donor. One would be motivated to do so, to facilitate communications between donor and receiver.

As per claim 3, Kashner, Portres and Kranz teach the one or more non-transitory computer readable medium storing the set of computer executable instructions for running on one or more processors of claim 1 above. Kashner teaches further comprising reviewing the at least one communication prior to transmission to the donor (An Administrator may delete any message in the system--if it is designated to be deleted “which requires reviewing these messages”. Kashner, para [0131]).

As per claim 4, Kashner teaches the one or more non-transitory computer readable medium storing the set of computer executable instructions for running on one or more processors of claim 3 above, wherein review of the at least one communication includes accessing, by an administrator, the one or more processors to view the at least one communication (An Administrator may delete any message in the system--if it is designated to be deleted “which requires reviewing these messages”. Kashner, para [0131]).

As per claim 5, Kashner, Postrel and Kranz teach the one or more non-transitory computer readable medium storing the set of computer executable instructions for running on one or more processors of claim 1 above. Kashner teaches that donated product can be used in healthcare (a plurality of the at least one charitable need requests based on one or more categories, wherein the categories include at least one of: education, employment, healthcare. Kashner, Claim 9). But, Kashner does not explicitly teach wherein the donor is a blood donor and the accommodation is blood product.
However, Kranz teaches wherein the donor is a blood donor and the accommodation is blood product (a method for tracking the blood of an identified blood donor. Kranz, para [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Kashner so that the donor is a blood donor and the accommodation is blood product. One would be motivated to do so, to find a way of communication between the anonymous blood donor and the receiver of the donated blood.

As per claim 7, Kashner, Postrel and Kranz teach the one or more non-transitory computer readable medium storing the set of computer executable instructions for running on one or more processors of claim 1 above. Kashner does not explicitly teach wherein the identifier is received as a code.
However, Kranz teaches wherein the identifier is received as a code (Label 22 may also have pre-printed bar codes 30, uniform in coding for a bag-production run, to identify the lot of manufacture of the bag 10, or the common source of the blood-containing bags. Kranz, para [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Kashner so that the identifier is received as a code. One would be motivated to do so, to easily identify the source of the gift of the donated product. (Kranz, para [0045])

As per claim 8, Kashner, Postrel and Kranz teach the one or more non-transitory computer readable medium storing the set of computer executable instructions for running on one or more processors of claim 1 above. Kashner does not teach wherein the identifier is an alphanumeric code.
However, Kranz teaches wherein the identifier is an alphanumeric code (Optional data fields may include the date of blood collection, blood type of donor, anonymous blood-donor identification number (in allogeneic donations which refer to blood tranfused into someone other than the donor; such number would be used on all blood donated by this donor after initial assignment of the number), institution of collection, and place of donation. Further fields could include the name of the donor. Kranz, para [0057])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Kashner so that the identifier is an alphanumeric code. One would be motivated to do so, to increase the accuracy of identifying the donor and the donated product, and to easily identify the source of the gift of the donated product. (Kranz, para [0045]).

As per claim 10, Kashner teaches an automated method performed by at least one processor running computer executable instructions stored on at least one non- transitory computer readable medium, (Gividual may use and create methods of communication, interaction, following, preferences, and interface resonant of current and future social networking platforms and interfaces. These functions may allow connection between those in need, donors, and nonprofit professionals to interact and tailor their experiences and communication to suit their needs and interests. Kashner, Para [0012]), comprising:
receive at least one communication intended for a donor of a donated accommodation from a receiver of the donated accommodation (Beneficiaries may send messages to Givers--before or after a NEED has been Funded and they may also receive messages from a Donor/Givers--before or after a Donor or Giver has funded a NEED. Beneficiaries may send messages to Local Validator with clarification(s). This may be in response to queries from a Local Validator. Beneficiaries may also receive messages from a Local Validator for clarification(s). Kashner, para [0028]),
(a unique way to allow one party to donate to another party's charitable need through a third party entity, which acts to make sure the donation is secure and validated. Kashner, para [0067])(Partnerships may be possible with vendors, such as Amazon, Target, etc. so that people can register for items more easily. Moreover, partnerships with nonprofits may allow those nonprofits to register their needs and to register the needs of their clients. Kashner, para [0034]),
the receiver having received the donated accommodation from the third party (relationships of donor(s) and recipient(s) with Benevolent employing the present invention facilitating the exchange(s) between the donor(s) and the recipient(s). Kashner, para [0043] and Fig. 4)
transmit the at least one communication to the donor using the contact information received; (Donors may also receive messages from Beneficiary--before or after a Beneficiary's need has been Funded. Donors may send messages to the Local Validator of a NEED for clarification(s) and receive messages from a Local Validator with clarification(s). Donors may choose to remain anonymous while communicating with a Recipient on a per NEED basis and they may also choose to remain anonymous regarding an amount donated. Kashner, para [0126]).
wherein the contact information of the donor is not disclosed to the receiver, whereby an identity of the donor, and contact information of the donor remains confidential to the receiver (Donors may choose to remain anonymous while communicating with a Recipient on a per NEED basis and they may also choose to remain anonymous regarding an amount donated. Kashner, para [0126]) (the third party entity creates and/or manages one or more user accounts for at least one of: the at least one beneficiary or potential beneficiary; the one or more donors. Kashner, Claim 11).
Wherein the intermediary system is different from both the receiver system and the communication system (a unique way to allow one party to donate to another party's charitable need through a third party entity, which acts to make sure the donation is secure and validated. Kashner, para [0067])(Partnerships may be possible with vendors, such as Amazon, Target, etc. so that people can register for items more easily. Moreover, partnerships with nonprofits may allow those nonprofits to register their needs and to register the needs of their clients. Kashner, para [0034]),
Kashner teaches communication between donor and giver which implicitly requires an identifier for the donated subject. However, Kashner does not explicitly teach receive an identifier of the donated accommodation from a receiver of the donated accommodation, the identifier providing, at least in part, identifying characteristics of the intermediary system and being individualized to the donated accommodation, the identifier not providing direct contact information of the donor.
However, Kranz teaches receive an identifier of the donated accommodation from a receiver of the donated accommodation, the identifier providing, at least in part, identifying characteristics of the intermediary system and being individualized to the donated accommodation, the identifier not providing direct contact information of the donor (Label 22 also has at least one blood-product-denomination-sticker-receiving area 28 for receipt of a product sticker for fixation with adhesive to label 22. Label 22 may also have pre-printed bar codes 30, uniform in coding for a bag-production run, to identify the lot of manufacture of the bag 10, or the common source of the blood-containing bags. Kranz, para [0045])( microcan 42 comes preloaded with a read only, unique serial number, it is possible to assign the particular serial number to an individual donor on records kept at the place of collection. Kranz, para [0059])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Kashner to receive an identifier of the donated accommodation from a receiver of the donated accommodation, the identifier providing, at least in part, identifying characteristics of the intermediary system and being individualized to the donated accommodation, the identifier not providing direct contact information of the donor. One would be motivated to do so, to facilitate communications between donor and receiver while keeping the donor anonymous. (Kranz, para [0059])
Kashner teaches communication between donor and giver which implicitly requires all the following steps. However, Kashner does not explicitly teach analyze the identifier to determine an intermediary system having the contact information of the donor; receive the contact information of the donor.
However, Postrel teaches analyze the identifier to determine an intermediary system having the contact information of the donor (After interconnection, the portable device will transfer the sender identification tag to the recipient device, and recipient device initiates communications with an anonymous communications server computer (e.g. by using anonymous communications server computer contact properties obtained from the portable device) and transmits the sender identification tag to the anonymous communications server computer. Postrel, para [0004]) (transmits the sender identification tag to the anonymous communications server computer. Postrel, para [0004]); 
(The anonymous communications server computer uses sender device contact properties associated with the sender identification tag to initiate communication with the sender device and then executes an anonymous communication session between the recipient device and the sender device. Thus, the anonymous communications server computer acts as a bridge between the recipient and the sender whereby the recipient can initiate communications with the sender even though he or she does not know his identity or specific contact information. Postrel, para [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Kashner to explicitly analyze the identifier to determine an intermediary system having the contact information of the donor; receive the contact information of the donor. One would be motivated to do so, to facilitate communications between donor and receiver.

As per claim 11, Kashner, Postler and Kranz teach the automated method of claim 10 above. Kashner teaches further comprising the step of reviewing, by an administrator, the at least one communication prior to transmission to the donor (An Administrator may delete any message in the system--if it is designated to be deleted “which requires reviewing these messages”. Kashner, para [0131]).

As per claim 14, Kashner, Postrel and Kranz teach the automated method of claim 10 above. Kashner teaches that donated product can be used in healthcare (a plurality of the at least one charitable need requests based on one or more categories, wherein the categories include at least one of: education, employment, healthcare. Kashner, Claim 9). But, Kashner does not explicitly teach wherein the donor is a blood donor and the accommodation is a blood product.
However, Kranz teaches wherein the donor is a blood donor and the accommodation is a blood product (a method for tracking the blood of an identified blood donor. Kranz, para [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Glass so that the donor is a blood donor and the accommodation is blood product. One would be motivated to do so, to find a way of communication between the anonymous blood donor and the receiver of the donated blood.

As per claim 15, Kashner, Postler, and Kranz teach the automated method of claim 10 above. Kashner does not explicitly teach wherein the identifier is an image of a barcode.
However, Kranz teaches wherein the identifier is an image of a barcode (Label 22 may also have pre-printed bar codes 30, uniform in coding for a bag-production run, to identify the lot of manufacture of the bag 10, or the common source of the blood-containing bags. Kranz, para [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Glass so that the identifier is an image of a barcode. One would be motivated to do so, to easily identify the source of the gift of the donated product. (Kranz, para [0045])

claim 16, Kashner, Postler, and Kranz teach the automated method of claim 10 above. Kashner does not explicitly teach wherein the identifier is a numeric code.
However, Kranz teaches wherein the identifier is a numeric code (Optional data fields may include the date of blood collection, blood type of donor, anonymous blood-donor identification number (in allogeneic donations which refer to blood tranfused into someone other than the donor; such number would be used on all blood donated by this donor after initial assignment of the number), institution of collection, and place of donation. Further fields could include the name of the donor. Kranz, para [0057])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Glass so that the identifier is a numeric code. One would be motivated to do so, to increase the accuracy of identifying the donor and the donated product. 

As per claim 17, Kashner, Postler and Kranz teach the one or more non-transitory computer readable medium storing the set of computer executable instructions for running on one or more processors of claim 1 above. Kashner teaches wherein the intermediary is the third party (a third party entity acting as a middle entity between the at least one beneficiary or the at least one potential beneficiary and one or more donors fulfilling, and/or looking to fulfill, the at least one charitable need request. Kashner, claim 3).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kashner et al. U.S. Patent Pub No. 2013/0151432 A1 (hereinafter “Kashner”) in view of Postrel U.S. Patent Pub. No. 2015/0281183 A1 and further in view of Kranz et al. U.S. Patent Pub No. 2009/0089099 A1 (Hereinafter “Kranz”) and further in view of Glass et al. U.S. Patent Pub No. 2016/0036739 A1 (hereinafter “Glass”)

As per claim 6, Kashner, Postrel and Kranz teach the one or more non-transitory computer readable medium storing the set of computer executable instructions for running on one or more processors of claim 1 above. Kashner does not explicitly teach herein the identifier is received in an image.
However, Glass teaches wherein the identifier is received in an image (the online gift information extraction module 210 may extract an image of the gift conveyed in the gift message for inclusion in the thank you message. Glass, para [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Kashner so that the identifier is received in an image. One would be motivated to do so, to facilitate extract the donor contact information and establish a communications between donor and receiver.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kashner et al. U.S. Patent Pub No. 2013/0151432 A1 (hereinafter “Kashner”) in view of Postrel U.S. Patent Pub. No. 2015/0281183 A1 and further in view of Kranz et al. U.S. Patent Pub No. 2009/0089099 A1 (Hereinafter “Kranz”) and further in view of McCarthy et al. U.S. Patent Pub No. 2014/0259724 A1 (Hereinafter “McCarthy”)

 As per claim 9, Kashner, Postrel and Kranz teach the one or more non-transitory computer readable medium storing the set of computer executable instructions for running on 
However, McCarthy teaches wherein the identifier is an ISBT 128 donation identification number (accept regulatory sized labeling for required ISBT Code 128 traceability of a single donor blood product from donor to recipient at all stages of handling. McCarthy, para [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Kashner so that the identifier is an ISBT 128 donation identification number. One would be motivated to do so, to increase the accuracy of identifying the donor and the donated product.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kashner et al. U.S. Patent Pub No. 2013/0151432 A1 (hereinafter “Kashner”) in view of Postrel U.S. Patent Pub. No. 2015/0281183 A1 and further in view of Kranz et al. U.S. Patent Pub No. 2009/0089099 A1 (Hereinafter “Kranz”) and further in view of Henderson et al. U.S. Patent Pub No. 2015/0113605 A1 (Hereinafter “Henderson”)

As per claim 12, Kashner teaches the automated method of claim 11 above. Kashner does not explicitly teach wherein each communication is classified as approved, rejected or flagged.
However, Henderson teaches wherein each communication is classified as approved, rejected or flagged (In the case where Belle wants to communicate with an approved friend, she is allowed to do so automatically. If Belle wants to communicate via email, text message, chat, video-game embedded messenger, voice or video push-to-talk, voice or video call, status or media post, or voice or video message with someone who is not an approved friend, she may attempt to make the communication. In operation, the system intercepts the communication, and sends an approval request to Belle's parent or guardian. If the parent or guardian approves the communication, it is forwarded to the desired party. However, no action is taken without this approval, and notification of the rejection is not sent to either party. Likewise, if someone other than the child attempts to initiate communication (using a user name, number or address), and that contact point was not previously approved by the parent or guardian, the communication is intercepted, and placed in queue to be approved by the parent or guardian. If the approval is granted, the communication is allowed through to the desired party. Henderson, para [0023]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Glass so that each communication is classified as approved, rejected or flagged. One would be motivated to do so, to allow for individually approving and potentially sensitive messages. (Henderson, para [0023])

As per claim 13, Henderson in view of Kashner teaches the automated method of claim 12 above. Kashner does not explicitly teach wherein rejected and flagged communications are archived in at least one database.
However, Henderson teaches wherein rejected and flagged communications are archived in at least one database (the communication authorization parameters may include parameters defining which communication protocols 130, 132, 134, or 138 are authorized for a particular target contact, whether or not the communications will be logged and archived or displayed in real-time on an administrative monitor window display available on administrator device 128, and/or whether the approval will be permanent or temporary. Henderson, para [0035]).
(Henderson, para [0023]).

Response to Arguments
Applicant's arguments filed on February 05, 2021 with respect to 35 U.S.C. 103 rejections have been fully considered but they are moot in view of the new grounds of rejections. Applicant’s argument have been addressed in the above rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully Submitted 





/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492